Citation Nr: 1105151	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right 
knee injury, to include degenerative joint disease of the right 
knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1962, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, Regional Office 
(RO), which denied service connection for bilateral hearing loss, 
residuals of a right knee injury, and degenerative joint disease 
of the right knee.  The Veteran disagreed with such denials and 
subsequently perfected an appeal.  

The Board notes that the Veteran requested a hearing before a 
Member of the Board either sitting at the RO or via 
videoconference and was notified that a videoconference hearing 
was scheduled for November 2010.  See August 2010 Board Hearing 
Notification Letter; see also September 2009 "Appeal to Board of 
Veterans' Appeals," VA Form 9; October 2009 Hearing Request 
Form.  There is no indication that the Veteran appeared for his 
scheduled hearing, and he has offered no explanation as to his 
failure to attend.  As such, the Board finds that the Veteran's 
hearing request is withdrawn. 

The Board notes that the RO originally adjudicated the right knee 
issues as entitlement to service connection for residuals of a 
right knee injury and entitlement to service connection for 
degenerative joint disease of the right knee.  However, medical 
evidence of record reveals only a diagnosis of degenerative joint 
disease of the right knee which the Veteran claims is a residual 
of a right knee injury he incurred in service.  There are no 
other diagnosed residual disabilities of the Veteran's in-service 
right knee injury.  Therefore, the Board has recharacterized the 
issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
right knee disabilities.  




FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and/or diagnoses of any hearing loss; 
bilateral sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating any hearing loss to his active service or any incident 
therein.   

2.  Although the Veteran is currently diagnosed with degenerative 
joint disease of the right knee and his STRs include notation of 
an in-service right knee injury and complaints of right knee 
pain, there is no probative and positive evidence revealing a 
relationship between the Veteran's current right knee disability 
and his service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and bilateral sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Residuals of a right knee injury, to include degenerative 
joint disease of the right knee, was not incurred in or 
aggravated by service, and degenerative joint disease of the 
right knee may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by an August 2007 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  
In an attachment to the August 2007 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, VA medical records, and statements submitted 
by or on behalf of the Veteran.  As noted, the Veteran requested 
a hearing before a Member of the Board either sitting at the RO 
or via videoconference and was notified that a videoconference 
hearing was scheduled for November 2010.  See August 2010 Board 
Hearing Notification Letter; see also September 2009 "Appeal to 
Board of Veterans' Appeals," VA Form 9; October 2009 Hearing 
Request Form.  There is no indication that the Veteran appeared 
for his scheduled hearing, and he has offered no explanation as 
to his failure to attend.  As such, the Board finds that the 
Veteran's hearing request is withdrawn.  Further, the Veteran was 
afforded VA examinations regarding the extent and etiology of his 
hearing loss and right knee disabilities.  See November 2007 VA 
Joints Examination Report and March 2008 Addendum; October 2009 
VA Audio Examination Report and Addendum.  The Veteran has not 
argued that the VA medical examinations and opinions are 
inadequate, and review of such examination reports and opinions 
reveals no inadequacies or inconsistencies.  Further, the Board 
finds that the March 2008 and October 2009 VA opinions are 
adequate to decide the claims on the merits as the reviewers 
relied on review of all evidence of record including the 
Veteran's statements and contentions, STRs, and post-service 
medical records.   

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the claimant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Legal Criteria and Analysis of the Service Connection 
Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, if 
manifest to a compensable degree within one year after discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss Claim

Here, initially, the Board notes that under the laws administered 
by the VA, there is a current bilateral hearing loss disability, 
as reflected in a October 2009 VA Audio Examination Report, since 
the auditory threshold in frequencies 4000 Hertz is 40 decibels 
or greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold 
for normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 38 C.F.R. 
§ 3.385.  As there is evidence of current chronic disability, the 
first element of the Veteran's service connection claim for 
bilateral hearing loss is satisfied. 

The Veteran is seeking service connection for bilateral hearing 
loss, which he maintains is related to his active service.  
Specifically, the Veteran claims that he was exposed to gunfire 
and rifle noise during firing range training in service.  See 
October 2009 VA Audio Examination Report; November 2010 Informal 
Hearing Presentation.  The Veteran's DD-214 indicates that his 
military occupational specialty was a clerk typist, and he was 
awarded sharpshooter (M-1 rifle) and marksman (carbine) badges.  
The Board finds the Veteran's statements consistent and credible 
with his service.  
	
However, upon review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's service 
connection claim for bilateral hearing loss.  In this regard, the 
record contains no complaints, treatment, and/or diagnoses of 
right ear hearing loss during his active military service.  
Significantly, the Veteran's January 1962 Separation Examination 
Report indicates that bilateral hearing is within normal limits.  
The Veteran argues that  upon separation his right ear hearing 
was worse than his left ear hearing; however, the Board notes 
significantly that there was no hearing loss disability of either 
ear upon the Veteran's discharge from service and the Veteran's 
hearing was in fact within normal limits, not exceeding the 
threshold for normal hearing of 0 to 20 decibels.  See 38 C.F.R. 
§ 3.385.    

There is also no evidence of bilateral sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309.  In fact, the first indication of complaints of any 
hearing loss is reflected in an October 2009 VA Audio Examination 
Report, dated approximately forty-seven years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, such gap 
prevents an award of service connection on a presumptive basis.  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's bilateral hearing 
loss disability and his service.  In fact, the claims folder 
contains a negative nexus opinion, and the Veteran has not 
provided a nexus opinion to the contrary.  In this regard, in an 
October 2009 VA Audio Examination Report and Addendum, the 
examiner noted the Veteran's history of noise exposure in-service 
with no occupational or recreational noise exposure.  Based upon 
this history and review of the Veteran's STRs, the October 2009 
examiner assessed bilateral sensorineural hearing loss and opined 
that the Veteran "did not acquire hearing loss as a result of 
military noise" because "there is no evidence that [the 
Veteran] was evaluated for complaints of hearing loss prior to 47 
years after serving in the military," and his hearing was within 
normal limits on entrance and discharge.  See October 2009 VA 
Audio Examination Report and Addendum.

Further, the lack of complaints, treatment, and/or diagnoses of 
any hearing loss in-service and the first evidence of any hearing 
loss disability being many years later (see October 2009 VA Audio 
Examination and Addendum, dated approximately forty-seven years 
post-service), constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting evidence to disprove the existence of an 
alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
can be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during and 
after military service). 

Right Knee Claim

The Veteran also seeks service connection for residuals of a 
right knee injury, to include degenerative joint disease of the 
right knee, which he maintains was a result of his active duty 
service.  

On review of the record, the Board finds that service connection 
for residuals of a right knee injury, to include degenerative 
joint disease of the right knee, is not warranted.  Initially, 
the Board notes that there is a current right knee disability, 
diagnosed as degenerative joint disease of the right knee (see 
November 2007 VA Joints Examination Report and March 2008 
Addendum), meeting the threshold requirement for a service 
connection claim.  

However, the preponderance of the evidence is against the service 
connection claim for residuals of a right knee injury, to include 
degenerative joint disease of the right knee.  In this regard, 
the Veteran's STRs contain notations of complaints of right knee 
pain and a right knee injury in-service when the Veteran was 
playing basketball.  See April 1960 Chronological Record of 
Medical Care; April 1960 Consultation Sheet Orthopedics; June 
1960 Clinical Record Cover Sheet; June 1960 Chronological Record 
of Medical Care; August 1960 Chronological Record of Medical 
Care; November 1960 Chronological Record of Medical Care; January 
1962 Report of Medical Care.  However, upon physical examination, 
full range of right knee motion was noted.  See April 1960 
Chronological Record of Medical Care; June 1960 Chronological 
Record of Medical Care; January 1962 Separation Examination 
Report.  Further, the Veteran's January 1962 Separation 
Examination Report indicates that the Veteran has an old right 
knee injury with occasional pain, and VA consolation shows no 
evidence of ligamentous, instability, or tenderness.  
  
There is also no evidence of arthritis of the right knee within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  In fact, post-service, the first indication of any 
complaints, treatment, or diagnoses of any low back disability is 
reflected in a November 2007 VA Joints Examination Report, dated 
approximately forty-five years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current right knee 
disability and his service.  In fact, the record contains a 
negative nexus opinion, and the Veteran has offered no nexus 
opinion to the contrary.  In this regard, the Veteran underwent a 
C&P examination at the Alexandria VAMC on November 2007 regarding 
the extent and etiology of his right knee disability.  Upon 
physical examination and x-ray testing, the examiner assessed 
right knee pain and degenerative joint disease of the right knee.  
See November 2007 VA Joints Examination Report.  After noting the 
Veteran's medical history and reviewing the Veteran's claims 
folder, including his STRs, the examiner opined that "the right 
knee marked degenerative joint disease was not caused by or as a 
result of active duty injury of April 1960."  The examiner also 
noted that "the knee degeneration is considered to be a 
continuation of aging and natural progression due to 
deterioration and arthritic condition."  The examiner based his 
opinion on a post-service motor vehicle accident in which the 
Veteran injured his bilateral knees and the lack of any treatment 
for a right knee disability upon discharge following complaints 
of right knee pain in-service until the 2007 motor vehicle 
accident.  See November 2007 VA Joints Examination Report; March 
2008 Addendum to the November 2007 VA Joints Examination Report. 

Further, the Veteran's history right knee injury post-service, 
along with the first evidence of any low back disability being 
many years later (see November 2007 VA Joints Examination Report, 
dated approximately forty-five years post-service), constitutes 
negative evidence tending to disprove the assertion that the 
Veteran was disabled from any disease or injury during service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
evidence to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's health 
and medical treatment during and after military service). 

Conclusion 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically hearing problems and/or right knee 
pain, after the Veteran's discharge from service to warrant 
service connection under such theory.  See 38 C.F.R. 
§ 3.303(b).   In this regard, as noted, review of the Veteran's 
post-service treatment records indicate that the first evidence 
of any hearing loss disability was an October 2009 VA Audio 
Examination and Addendum, dated approximately forty-seven years 
post-service, and the first evidence of any right knee disability 
was a November 2007 VA Joints Examination Report, dated 
approximately forty-five years post-service.  Further, the 
Veteran has not argued that he suffered any problems with his 
hearing and/or right knee during the period of discharge from 
service until his first post-service treatment in 2007 and 2009.  
Absent a finding of a relationship between the Veteran's 
bilateral hearing loss and/or right knee disabilities and his 
service or continuity of symptomatology related to service, there 
is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his bilateral hearing loss and right knee 
disabilities are related to his military service.  The Veteran is 
competent to report his symptomatology during service.  However, 
such statements are not credible because, as discussed above, 
review of the evidence of record reveals that the Veteran's STRs 
are negative for any complaints, treatment, and/or diagnoses of 
any hearing loss disability associated with noise exposure in-
service, and review of the evidence of record also reveals that 
the Veteran did not seek treatment for his hearing loss and/or 
right knee complaints until many years after service.  In 
addition, significantly, the November 2007 VA Joints Examination 
Report and March 2008 Addendum indicates that the Veteran 
suffered from post-service right knee injury and the examiner 
provided a 

















(CONTINUED ON NEXT PAGE)



negative nexus opinion.  An October 2009 VA examiner also 
provided a negative nexus opinion regarding the bilateral hearing 
loss disability.  

Based on the foregoing, the Board concludes that bilateral 
hearing loss residuals of a right knee injury, to include 
degenerative joint disease of the right knee, were not incurred 
in or aggravated by service.  The benefit-of-the-doubt doctrine 
has been considered; however, as the preponderance of the 
evidence is against the claim, it is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 
54.     


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for residuals of a right knee 
injury, to include degenerative joint disease of the right knee, 
is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


